I concur in the opinion of Mr. Justice Baker, but only because of what I consider the binding authority of the Stateex rel. Harrelson v. Williams, Mayor, 157 S.C. 290,154 S.E., 164. In that case, in the general election, the nominee of the primary was not qualified to be elected because of his *Page 82 
failure, within the statutory period provided therefor, to secure a municipal registration certificate, and this Court held there was no election, and that a vacancy existed in the office of mayor. In the case now before us, the election was ordered, books of registration were opened, as were the polls on election day, but, as no one registered, no one could vote, and, consequently, no one was elected, hence I must conclude that a vacancy exists in the offices of mayor and aldermen of the Town of Blacksburg, and that the writ of mandamus should be issued. If the nominee of the primary had been elected, and his election judicially annulled, there would have been a vacancy. State ex rel. Whisonant v. Belue, cited in the leading opinion. In each instance, the vacancy occurred from failure to elect; here no one was elected, hence a vacancy must exist.